Case 3:19-cv-00066-DB Document 132 Filed 10/24/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

EL PASO COUNTY, TEXAS and
BORDER NETWORK FOR HUMAN
RIGHTS, .

Plaintiffs,
v. EP-19-CV-66-DB
DONALD J. TRUMP, in his official
capacity as President of the United States

of America, et al.,
Defendants.

CP UO 60> UG? 0? LP UO? GO) UD UO) UO

ORDER GRANTING MOTION FOR LEAVE
TO FILE AMENDED PROPOSED ORDER

On this day, the court considered Plaintiffs E] Paso County and Border Network
for Human Rights’s “Motion for Leave to File Amended Proposed Order” (“Motion”) filed on
October 23, 2019. After due consideration, the Court is of the opinion that the Motion shall be
granted.

IT IS HEREBY ORDERED that Plaintiffs E] Paso County and Border Network

for Human Rights’s “Motion for Leave to File Amended Proposed Order” is GRANTED.

ly, [rv

NORABLE DAVID BRIONES
SENIOR UNITED STATES DISTRICT JUDGE

SIGNED this 24th day of October 2019.

  
